DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election without traverse of Invention I (Claims 1-20) in the reply filed on 11/3/2022 is acknowledged. Invention II (Claims 21-15) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 and 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (US 2006/0029349, hereinafter “Hoshi”).
Regarding claim 1, Hoshi discloses an omnidirectional infrared reflector comprising a three-dimensional photonic crystal (Figures 1-3, 8, 11 and 17; see Paragraphs [0024]-[0026], [0031], [0034] and [0040] identifying the embodiment shown in Figures 1-3, 8, 11 and 17, and Paragraphs [0005] “a three-dimensional fine periodic structure can provide the photonic band gap for incident light from any direction”, [0063] “In a normalized frequency band indicated by hatching, a photonic band gap (PBG) where light cannot be present at any incident direction is formed” and [0061] “photonic crystal structures can be constructed for use with infrared”) containing:
rods (101a-101d) of a first material (Paragraph [0077] “a high-refractive-index material (e.g., Si, GaAs, InP, Ge, TiO2, GaN, Ta2O5, NB2O5)” that has a first refractive index, wherein said rods are arranged to form a plurality of lattice periods in three dimensions (Paragraph [0063] “e.g., a width of 0.25355a, a thickness of 0.25355a, where “a” denotes the lattice period”), wherein said rods are connected at a plurality of nodes (see the points where each rods intersect; examiner considers Oxford Dictionary defining “node” as “a point at which lines or pathways intersect or branch; a central or connecting point”), wherein said lattice periods are characterized by a lattice spacing (see Figure 1 and Paragraphs [0012]-[0022] and [0063] teaching each layer being spaced apart by a predetermined interval), and wherein said rods are characterized by a rod radius or width (Paragraph [0063] “the rods can have various dimensions (e.g., a width of 0.25355a, a thickness of 0.25355a, where “a” denotes the lattice period)”); and
a second material that has a second refractive index that is lower than said first refractive index, wherein said rods are embedded in said second material (Paragraph [0077] “The medium other than that constituting the rods (e.g., 101 a-e) and the discrete structures (e.g., 102 a-b) can be … a low-refractive-index material, (e.g., air or water)”),
wherein said lattice spacing  and said rod radius or width are selected to produce a photonic band gap within a selected band of the infrared spectrum (see at least Paragraphs [0063] “the rods can have various dimensions (e.g., a width of 0.25355a, a thickness of 0.25355a, where “a” denotes the lattice period)”, [0064] “the photonic band gap can be controlled by changing the width (e.g., 102WX and 102WY)” and [0085] “the center wavelength of the photonic band gap can be controlled over an infrared wavelength band of 1330 nm to 1550 nm”, teaching the lattice period or the spacing between each rod and width, and controlling the photonic band gap over the infrared wavelength band).

Regarding claim 2, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said selected band of the infrared spectrum is from about 1 μm to about 15 μm wavelength (Paragraph [0085] “the center wavelength of the photonic band gap can be controlled over an infrared wavelength band of 1330 nm to 1550 nm”).

Regarding claim 3, Hoshi discloses the limitations of claim 2 above, and further discloses wherein said selected band of the infrared spectrum is from about 2 μm to about 3 μm wavelength (Paragraph [0085] “the center wavelength of the photonic band gap can be controlled over an infrared wavelength band of 1330 nm to 1550 nm”).

Regarding claim 4, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said photonic band gap is a complete photonic band gap within said selected band of the infrared spectrum (Paragraphs [0005] “a three-dimensional fine periodic structure can provide the photonic band gap for incident light from any direction. This is hereinafter referred to as a complete photonic band gap” and [0085] “the center wavelength of the photonic band gap can be controlled over an infrared wavelength band of 1330 nm to 1550 nm”).

Regarding claim 5, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said lattice spacing is from about 0.5 μm to about 20 μm (Paragraph [0072] “FIG. 11 illustrates the center wavelength of the photonic band gap as a function of the width 104WX of the second discrete structure 104 when the lattice period “a” is 720 nm”).

Regarding claim 7, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said rod radius or width is from about 50 nm to about 5 μm (Paragraph [0068] “the width of the rod is 62.5 nm”).

Regarding claim 8, Hoshi discloses the limitations of claim 1 above, and further discloses wherein the ratio of said rod radius or width to said lattice spacing is from about 0.05 to about 0.50 (Paragraph [0063] "a width of 0.25355a ... where “a” denotes the lattice period" teaching the ratio of 0.25).

Regarding claim 9, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said plurality of lattice periods is at least 4 lattice periods in all dimensions (See Figure 1 and Paragraph [0062] “a three-dimensional photonic crystal 10A … These figures show only part of the periodic structure, which can have a repetitive periodic structure in the x-axis, the y-axis, and the z-axis directions”; since 10A includes two lattice periods, the two periodic structure in the x-axis, the y-axis, and the z-axis directions should have 4 lattice periods).

Regarding claim 10, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said three-dimensional photonic crystal has a diamond unit cell (Paragraph [0062] “the rods correspond to the lattice positions in a diamond lattice”).

Regarding claim 11, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said three-dimensional photonic crystal has a logpile unit cell (Figure 1).

Regarding claim 12, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said first refractive index is at least 2, and wherein said second refractive index is less than said first refractive index (Paragraphs [0068] “the refractive indices of the rod and the discrete structure are 2.5” and Paragraph [0077] “The medium … a low-refractive-index material, (e.g., air or water)”).

Regarding claim 13, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said first material is a ceramic material (Paragraph [0077] “TiO2”; examiner considers a ceramic is any of the various hard, brittle, heat-resistant and corrosion-resistant materials such as TiO2).

Regarding claim 14, Hoshi discloses the limitations of claim 13 above, and further discloses wherein said ceramic material is selected from the group consisting of SiC, SiOC, Si3N4, SiCN, TiO2, ZrO2, ZnO, and combinations thereof  (Paragraph [0077] “TiO2”).

Regarding claim 16, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said second material is selected from the group consisting of air, MgF2, LiF, CaF2, BaF2, SiO2, SiOC, and combinations thereof (Paragraph [0077] “The medium … a low-refractive-index material, (e.g., air or water)”).

Regarding claim 17, Hoshi discloses the limitations of claim 1 above, and further discloses wherein at least some of said nodes are structural nodes configured to mechanically reinforce said rods (see discreet structure 102a in Figures 1-2, in which 102a has widths of 102WX and 102WY, which are greater than those of rod 101a or rod 101b; Paragraphs [0063]-[0064]; examiner considers that 102a is a structural node which can mechanically reinforce rods 101a and 101b, since it inherently distributes the weight through the greater widths).

Regarding claim 18, Hoshi discloses the limitations of claim 17 above, and further discloses wherein said structural nodes have a structural-node radius or width that is at least 10% larger than said rod radius or width (Paragraph [0063] "the rods can have various dimensions (e.g., a width of 0.25355a, a thickness of 0.25355a, where “a” denotes the lattice period), and the discrete structures can also have various dimensions (e.g., a thickness of 0.10a and a width of 0.50a)").

Regarding claim 19, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said omnidirectional infrared reflector is thermally stable when exposed to a temperature of 1300° C. for 24 hours under an air atmosphere at 1 bar pressure (see Paragraph [0077] “Media … TiO2  … The medium … air” teaching TiO2 imbedded in the air. Since the melting point of TiO2  is about 1800 ° C, the three-dimensional photonic crystal should be stable at a temperature of 1300° C. for 24 hours under an air atmosphere at 1 bar pressure).

Regarding claim 20, Hoshi discloses the limitations of claim 1 above, and further discloses wherein said omnidirectional infrared reflector comprises multiple layers each having distinct three-dimensional photonic crystals (Figure 17; Paragraphs [0040], [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi.
Regarding claim 6, Hoshi discloses the limitations of claim 5 above.
In the Figures 1-3, 8 and 11 embodiment, Hoshi fails to explicitly disclose that said lattice spacing is from about 1 μm to about 3 μm.
In BACKGROUND, however, Hoshi teaches that a photonic band gap in the three-dimensional photonic crystals can be controlled by changing the lattice period of the three-dimensional photonic crystals (Paragraph [0008]), and the example of various lattice spacings including 0.72 μm (Paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the lattice spacing of Figures 1-3, 8 and 11 embodiment with the teachings of Hoshi, to have the lattice spacing from about 1 μm to about 3 μm, for the purpose of controlling the photonic band gap as desired (Paragraph [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Garcia (US 2019/0016892).
Regarding claim 15, Hoshi discloses the limitations of claim 13 above.
Hoshi does not disclose that said ceramic material is a pyrolyzed form of a preceramic resin, which is optionally a 3D-printed, preceramic resin.
However, Garcia teaches a preceramic resin formulation may be ceramified (e.g., pyrolyzed) to form a ceramic material (Paragraph [0012]; examiner considers that a preceramic resin being a 3D-printed, preceramic resin is optional).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ceramic material as disclosed by Hoshi, wherein said ceramic material is a pyrolyzed form of a preceramic resin, which is optionally a 3D-printed, preceramic resin, as disclosed by Garcia, where Hoshi is silent regarding the specific material, Garcia teaches an appropriate and suitable material for a preceramic resin, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of forming a ceramic material by curing the preceramic resin (Garcia: Paragraph [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871